The sole assignment of error relating to the overruling of a motion for new trial based on the general grounds only, and an examination of the record disclosing that the evidence was sufficient to support the finding of the jury, and the verdict having received the approval of the trial judge, the judgment refusing a new trial is
Affirmed. All the Justicesconcur.
                        No. 13261. MAY 14, 1940.
Tom Phillips was indicted and tried for the offense of rape. The jury returned a verdict of guilty, and recommended him to the mercy of the court, fixing his punishment at a minimum of ten years and a maximum of fifteen years servitude in the penitentiary. The record discloses that the girl, nineteen years of age, came to Atlanta from Duluth, Georgia, on the morning of July 10, 1939, for the purpose of hiring to the defendant. Cleo Moore, who brought her to Atlanta, introduced her to the defendant at the Farmers Market, and he told her he would give her a job at his "weinie joint" and pay her $5 a week and her board and laundry. The defendant and the girl got in a truck, and were driven by Moore to a hotel on Auburn Avenue. She testified that the defendant took her up to the hotel room and then told her he would be back in a little while and take her to work. He came back in about a half hour by himself and took hold of her, and she jerked loose. He told her he was going to have what he wanted, or kill her. She began to cry, but he threw her down across the bed; ripped off her dress and took off her panties. He told her if she screamed he would kill her, but she screamed anyway, and he continued to threaten to kill her if she did not follow his instructions. She testified in detail how he had sexual intercourse with her against her will and while she struggled and resisted. When he left he locked the room, and said if she got out of the room he would be outside somewhere and kill her. She did not see any push-button in the room, and did not come out of the room for a *Page 227 
long time — not until later in the afternoon, after she used a hair curler to open the door. When she came out she went down to the police station and reported the matter. At the police station she was examined by a city physician and a matron. They did not find any abrasion of her private parts, and no evidence of blood anywhere; but the doctor would not testify that there was evidence she had had sexual intercourse before this time. Cleo Moore, who brought the girl to Atlanta and introduced her to the defendant, testified that he drove her and the defendant to the hotel, and that the defendant and a colored porter took her and her baggage up to the hotel. Mrs. Davis, a policewoman, testified that the prosecutrix came to the police station in a highly nervous state and crying, and reported the occurrence; and that there was blood on her slip. The defendant in his statement admitted that he told Cleo Moore that he would give the girl a job, and that Moore drove the truck in which the defendant and the girl rode to the hotel, and that he paid for the room; but he denied that he ever went to her room. M. B. Johnson, a city detective, testified that he had a conversation with the defendant, during the course of which the defendant admitted going to the girl's room the second time, but denied having anything to do with her.
The defendant made a motion for new trial, based only on the general grounds. The motion was overruled, and the defendant excepted.